PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/122,086
Filing Date: 5 Sep 2018
Appellant(s): TAWADROUS et al.



__________________
Laurence S. Roach
For Appellant


EXAMINER’S ANSWER




This is in response to the appeal brief filed 06/07/2021.


Status of Claims
The Examiner agrees with the statement of the status of claims contained in the briefs.

Status of Amendments
There are no amendments contained in the brief.

Summary of Claimed Subject Matter
The Examiner agrees with the summary of the claimed subject matter contained in the brief.

Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 03/08/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

WITHDRAWN REJECTIONS
There are no withdrawn rejections.



Evidence Relied Upon
The following is a listing of the evidence (e.g., patents, publications, official notice, and admitted prior art) relied upon by the examiner in the rejection of claims under appeal.
WALLACE et al., US 2014/0292570
BASNAYAKE, US 20100164789
LEPP et al., US 20180262865
DAI et al., US 20190025584

Claims Appendix
The copy of the appealed claims contained in the appendix to the appellant briefs is correct.

The following ground(s) of rejection are applicable to the appealed claims.
Claims 1, 3, 7, 8, 10, 14-16, 20-22, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over WALLACE et al., US 2014/0292570, herein further known as Wallace.
Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Wallace in view of BASNAYAKE, US 20100164789, herein further known as Basnayake.
Claims 4, 11, 17, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Wallace in view of LEPP et al., US 20180262865, herein further known as Lepp.
s 18 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Wallace and Lepp in view of Basnayake.
Claims 5, 6, 12, 13, 19, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Basnayake in view of DAI et al., US 20190025584 herein further referred to as Dai.

Grounds of Rejection NOT on Review/ Non Appealable Issues

The following grounds of rejection have not been withdrawn by the examiner, and they have not been presented by an appellant for review. 
NONE

Findings of Patentability to be Reviewed on Appeal
The examiner has no comment on the statement of findings of patentability in the brief(s).  Every finding of patentability set forth in the Right of Appeal Notice (RAN) is being maintained by the examiner.

Findings of Patentability Not on Review and Non Appealable Issues
NONE

Response to argument
On pages 7-8, Appellant argues, “independent claim 1 is patentable.” Furthermore, Appellant submits that the limitations (Emphasis Added) are neither 
Claim 1 recites in part: a dedicated short range communications (DSRC) radio configured to receive a calculated global positioning system (GPS) position error from road side equipment, the calculated GPS position error being based upon a difference between a known position of the road side equipment and a position estimated by a first GPS receiver within the road side equipment; and a second GPS receiver communicatively coupled to the DSRC radio and configured to:
estimate a position of the vehicle; and 
adjust the estimation of the vehicle position based upon the calculated GPS position error.
Furthermore Appellant argues “claims 3 and 7, depending on claim 1, are in condition for allowance.”

On page 9, Appellant argues “independent claim 8 is patentable,” and “claim 8 recites subject matter which is substantially similar to the subject matter of claim 1.  For all the reasons given with regard to claim 1, claim 8, and claims 10 and 14 depending therefrom, are also in condition for allowance.” The claim 8 limitations cited (Emphasis Added) are as follows:
Claim 8 recites in part: receiving a calculated global positioning system (GPS) position error from road side equipment or a module communicatively coupled to the road side equipment, the calculated GPS position error being based upon a difference between a known position of the road side equipment and a position estimated by a first GPS receiver within the road side equipment; estimating a global position of the motor vehicle; and adjusting the estimation of the vehicle's global position based upon the calculated GPS position error. 

On page 10, Appellant argues “independent claim 15 is patentable,” and “claim 15 recites subject matter which is substantially similar to the subject matter of claim 1.  For all the reasons given with regard to claim 1, claim 15, and claims 16 and 20 depending therefrom, are also in condition for allowance.” The claim 15 limitations cited (Emphasis Added) are as follows:
	Claim 15 recites in part: a first global positioning system (GPS) receiver configured to estimate a position of the road side equipment; a module communicatively coupled to the first GPS receiver and configured to calculate a GPS position error based upon a difference between a known position of the road side equipment and the position of the road side equipment as estimated by the first GPS receiver; and on board equipment disposed within the motor vehicle, the on board equipment including: a second radio configured to receive the calculated GPS position error from the first radio; and a second GPS receiver communicatively coupled to the second radio and configured to: estimate a position of the vehicle; and adjust the estimation of the vehicle position based upon the calculated GPS position error.

On page 11, Appellant argues “independent claim 21 is patentable,” and “claim 21 recites subject matter which is substantially similar to the subject matter of claim 1.  For all the reasons given with regard to claim 1, claim 21, and claims 22 and 27 depending therefrom, are also in condition for allowance.” Appellant states, claim 21 limitations are cited with (Emphasis Added).  However, the limitations are not emphasized with regard to Independent Claim 21. 
Examiner interprets the argued limitations of claim 21 in light of the argued limitations of claim 1.
On pages 11-13, Appellant argues dependent claims 2, 9, 4-6, 11-13, 17-19, and 23-25  are in condition for allowance for the same reasons stated above, as they are dependent from claims 1, 8, 15, and 21.

The Examiner respectfully disagrees with the Appellant.

The Examiner has “set forth a prima facie case, supported by evidence, showing why the claims at issue would have been obvious in light of the prior art and reached the final determination on obviousness by weighing the evidence establishing the prima facie case with the rebuttal evidence.” ACCO Brands Corp. v. Fellowes, Inc., 813 F.3d 1361, 1365–66, 117 USPQ2d 1951, 1553-54 (Fed. Cir. 2016) (internal citations omitted). The prior art Wallace discloses, on board equipment in a motor vehicle comprising: a dedicated short range communications (DSRC) radio  (paragraph [0334], vehicle 2800 may include a hardware DSRC radio) configured to receive a calculated global positioning system (GPS) position error (paragraph [0131], error correction factor) from road side equipment (paragraph [0146], Virtual Reference Stations), the calculated GPS position error (paragraph [0131], error correction factor) being based upon a difference (paragraph [0131], difference in timing) between a known position (paragraph [0131], the position at which the reference station is known) of the road side equipment (paragraph [0146], Virtual Reference Stations) and a position estimated (paragraph [0131], reference station determines what the timing signals from the GPS satellites should be) by a first GPS receiver (paragraph [0131], reference station receives essentially the same GPS signals) within the road side equipment (paragraph [0146], Virtual Reference Stations); and a second GPS receiver communicatively coupled to the DSRC radio (paragraph [0347], Global Navigation Satellite System (GNSS) and a radio frequency hardware component coupled with a vehicle) and configured to: estimate a position of the vehicle (claim 10, vehicle-based Global Navigation Satellite System (GNSS) receiver system determines a position); and adjust the estimation of the vehicle position based upon the calculated GPS position error (paragraph [0131], reference station broadcasts the error correction to determine its position more precisely).
The prior art Wallace discloses, in paragraph [0131], the key limitations being argued by the Appellant; calculated global positioning system (GPS) position error being based upon a difference between a known position of the road side equipment and a position estimated by a first GPS receiver within the road side equipment.
Therefore, the prior art Wallace supports the rejection of the independent claims 1, 8, 15, and 21 and the dependent claims 3, 7, 10, 14, 16, 20, 22, and 27, within the office action.

Furthermore the combination of Wallace and Lepp, further support the rejection of the dependent claims 4, 11, 17, and 23 under the same rationale above from independent claims 1, 8, 15, and 21 which are rejected by prior art Wallace.
Furthermore the combination of Wallace, Lepp, and Basnayake, further support the rejection of the dependent claims 18, and 24 under the same rationale above from independent claims 15, and 21 which are rejected by prior art Wallace.
Furthermore the combination of Wallace and Dai, further support the rejection of the dependent claims 5, 6, 12, 13, 19, and 25 under the same rationale above from independent claims 1, 8, 15, and 21 which are rejected by prior art Wallace.
Conclusion
For the above reasons, it is believed that the rejections and/or findings of patentability discussed above should be sustained.

Respectfully submitted,
/TERRY C BUSE/Examiner, Art Unit 3669      

                                                                                                                                                                                               Conferees:

/DAVE OKONSKY/
Supervisory Patent Examiner, Art Unit 3600

/JOHN OLSZEWSKI/            Supervisory Patent Examiner, Art Unit 3669                                                                                                                                                                                            






Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.